Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner Notes
The applicant has amended the claims to recite “a metal sheet with openings to allow air flow therethrough, the metal sheet to engage food being cooked” instead of “a griddle to support food being cooked” (emphasis added). The purpose of the amendment was to overcome the examiner’s rejection on the basis of new matter concerning the term “griddle.” The applicant points to paragraph [0051] of the specification to demonstrate support for “a metal sheet with openings to allow air flow therethrough.” The examiner agrees that there is support for such an amendment. This citation is in reference to the net 438 seen in figure 4, and not the grill 114 as previously presumed by the examiner based in part on the language “to support food being cooked” which the net is not configured to do. Likewise, claims 22, 30, and 31 each include limitations regarding the relationship between the metal sheet and the drawer, which seem to be a clear reference to the relationship between the grill 114 and the drawer (See applicant’s figure 1C). The metal sheet in most of the claims is recited broadly enough to be interpreted as a grill. However, claim 28 has been amended to recite “at least one lid heat distributor and a grill, wherein at least one of the lid heat distributor or the metal sheet is positionable above the grill” which is the first indication that the metal sheet is not the grill. It may be useful to amend the claims to positively recite the grill and the metal sheet together in the independent claims, however this is simply a suggestion and not a requirement. In the interest of compact prosecution, the examiner has treated the metal sheet both as the grill for examining claim 22 and separate from the grill for examining claims 28 and 30. 
The applicant recites the limitations “lid heat diverter,” “lid heat distributor,” and “heat shield,” in claims 25, 28, and 29 respectively. Upon review of the specification, the examiner has determined these limitations are in reference to the same element (Element 430 in the earliest embodiment).
Claim 31 recites “each of the heat distributors comprising a perforated pipe shaped to receive heat from a heat source.” The examiner understands this as an attempt to generically claim the heat source. In the case of propane, the perforated pipe would not be receiving heat from the propane source but propane which is burned to produce heat. This is generally the interpretation taken by the examiner.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the griddle of claims 39 and 41 are shown in the figures, the examiner disagrees. As mentioned in the rejection under 112(a), it was necessary to take an interpretation of “griddle” that was based on the applicant’s specification but not in keeping with the plain meaning.
The applicant argues that the examiner’s assertion that “A griddle is not disclosed in the parent application nor any of the provisional applications” is “not actually a ground for rejection under the written description requirement” but “is a question of the effective filing date governing the determinization of what constitutes prior art.” The examiner points out that this would be true only if the continuation were a continuation-in-part which permits the inclusion of new matter.
Regarding the applicant’s argument that none of the previously cited references disclose or teach a “metal sheet” as currently recited, the examiner disagrees. The examiner points out that at least elements 126 of Contarino constitute “a metal sheet with openings wo allow air flow therethrough.” 
Regarding the applicant’s argument that a significant redesign would be necessary, the examiner disagrees. Specifically, the applicant argues that Kodera teaches a to be cooked object is shielded from the flames and that many or all of the features of Kodera are not designed to be removed, while Contarino discloses a removable drip grill and drip tray suggesting that a significant redesign would be necessary. The examiner points out that Kodera is not relied upon for teaching movable elements and that the modification is the incorporation of the flame positioning and directing features of Kodera in Contarino which would not be a significant redesign. 
Regarding the applicant’s argument that Contarino teaches away from the modification, the examiner disagrees. Specifically, the applicant argues that Contarino teaches away from opening the lid of the grill during use, while this is the only way to open Kodera. The examiner points out that Kodera is not relied upon for teaching a top opening grill, and these features need not be incorporated.
Regarding the applicant’s argument that Kodera is cited in hindsight and fails to give rise to a reasonable expectation of success, the examiner disagrees. Specifically, the applicant points out that Kodera is clearly addressing two problems unrelated to the presently claimed subject matter. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the examiner has relied on Kodera which states “the atmosphere temperature in the roasting chamber 3 can be increased uniformly, and the baking can be performed uniformly in the roasting chamber” (paragraph [0011] of the translation).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
the embodiment of the metal sheet as part of the drawer of claim 22, 30, and 31; and
the griddle of claims 39 and 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 26, and 30-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 22, 30, and 31 recite a metal sheet in combination with a drawer. This combination of elements is not disclosed in the parent application nor any of the provisional applications. As a continuation of the parent application, the present application may not introduce new matter not disclosed in the parent. New matter may be presented in a continuation-in-part, but it will not be afforded the same priority dates. The metal sheet has been identified by the applicant as corresponding to element 438 best seen in figure 4. Element 438 is attached to a lid and could not be comprised in the drawer best seen in figure 1C. 

Claim 26 recites “the metal sheet positioned on the perforated pipes.” This combination of elements is not disclosed in the parent application nor any of the provisional applications. As a continuation of the parent application, the present application may not introduce new matter not disclosed in the parent. New matter may be presented in a continuation-in-part, but it will not be afforded the same priority dates. The metal sheet has been identified by the applicant as corresponding to element 438 best seen in figure 4. Element 438 is attached to a lid and is not shown or described as being positioned on the perforated pipes. For examination, “the metal sheet positioned on the perforated pipes” will be interpreted as -the plates positioned on the perforated pipes-.

Claims 39 and 41 recite a griddle. A griddle is not disclosed in the parent application nor any of the provisional applications. As a continuation of the parent application, the present application may not introduce new matter not disclosed in the parent. New matter may be presented in a continuation-in-part, but it will not be afforded the same priority dates. A griddle is traditionally a substantially solid cooking surface (indeed, claim 39 specifies this). The applicant has pointed to element 438 as the element in question. Paragraph [0051] of the applicant’s specification states “The net 438 may be, for example, a metal sheet with openings to allow air flow therethrough. The net 438 may have openings of various shapes and sizes, such as a grid or perforated pattern.” This is not considered to be generally descriptive of a griddle. Generally, the applicant is free to be their own lexicographer, however “griddle” connotes specific structure and the applicant did not originally apply any special definition to the word “griddle.” Since the applicant has identified the structure relating to the “griddle,” the examiner will apply this to the interpretation of the term. Namely, a metal sheet with openings to allow air flow therethrough, such as a grid or perforated pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 26, 30-33, 36, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Contarino (US 20090090348 A1), hereinafter Contarino, in view of Kodera (JP 2001000334 A), hereinafter Kodera, in view of Vinett (US 20140299005 A1), hereinafter Vinett, and further in view of Shealy (US 20090064869 A1), hereinafter Shealy.

Regarding claims 21, 23, 26, and 30, Contarino discloses an express cooking grill, comprising:
a housing having a base and a lid with a cooking chamber defined therein, the base having a front and a rear with sides therebetween (“Housing 112 completely encloses a volume 113 including the flame manifolds 115 and within which the cooking occurs. The housing 112 comprises a bottom housing portion 112a and a top housing portion 112b connected to each other by a hinge 114 at the back of the housing 112” paragraph [0019]); 
a sheet with openings to allow air flow therethrough, the sheet to engage food being cooked (“a cooking surface (e.g., a grill) 126” paragraph [0025]); and
a plurality of heat distributors positioned within the cooking chamber below the sheet (“The cooking surface 126 is vertically spaced from the bottom surface 140 a distance that permits the flame manifolds 115 to be positioned vertically between the cooking surface 126 and the bottom surface 140 of the grilling module 121 when the drawer 120 is closed” paragraph [0025]), each of heat distributors having:
a pipe with a plurality of perforations (Element 115 is a manifold which means it has a plurality of outlets for the fuel gas).

    PNG
    media_image1.png
    619
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    512
    media_image2.png
    Greyscale

Contarino does not disclose: 
wherein the sheet is a metal sheet;
heat distributors positioned around a perimeter of the cooking chamber above and below the metal sheet, each of heat distributors having:
a corresponding heat diverter,
the heat diverters having plates defining an inlet and an outlet, the plates positioned on the perforated pipe to receive the heat from the plurality of perforations,
the heat diverters not being integral with the housing, 
the outlet of the heat diverter of portions of the perforated pipe are above and below the metal sheet to direct the heat from the perforated pipes through the cooking chamber above and below the metal sheet, 
wherein the perforated pipes are positioned along the front, the rear, or the sides of the base, or some combination thereof, or
wherein the metal sheet can be functioned independently, slidable, as a drawer, around the chamber housing or is liftable like a lid.

However, Kodera teaches: 
heat distributors positioned around a perimeter of the cooking chamber above and below the sheet (the tubes 5 and associated channels), each of heat distributors having:
a corresponding heat diverter (The channels associated with the burner tubes),
the heat diverters having plates defining an inlet and an outlet, the plates positioned on the perforated pipe to receive the heat from the plurality of perforations (The walls of the channels), and 
the outlet of the heat diverter of portions of the perforated pipe are above and below the sheet to direct the heat from the perforated pipes through the cooking chamber above and below the sheet (Figure 2), and
wherein the perforated pipes are positioned along the front, the rear, or the sides of the base, or some combination thereof (sides as seen in figures 2 and 3).

    PNG
    media_image3.png
    579
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    717
    528
    media_image4.png
    Greyscale

In view of Kodera’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
heat distributors positioned around a perimeter of the cooking chamber above and below the sheet, each of heat distributors having:
a corresponding heat diverter,
the heat diverters having plates defining an inlet and an outlet, the plates positioned on the perforated pipe to receive the heat from the plurality of perforations, 
the outlet of the heat diverter of portions of the perforated pipe are above and below the sheet to direct the heat from the perforated pipes through the cooking chamber above and below the sheet, and
wherein the perforated pipes are positioned along the front, the rear, or the sides of the base, or some combination thereof as is taught in Kodera, in the barbeque disclosed by Contarino.
One would have been motivated to include: 
heat distributors positioned around a perimeter of the cooking chamber above and below the sheet, each of heat distributors having:
a corresponding heat diverter,
the heat diverters having plates defining an inlet and an outlet, the plates positioned on the perforated pipe to receive the heat from the plurality of perforations, 
the outlet of the heat diverter of portions of the perforated pipe are above and below the sheet to direct the heat from the perforated pipes through the cooking chamber above and below the sheet, and
wherein the perforated pipes are positioned along the front, the rear, or the sides of the base, or some combination thereof because Kodera states “the atmosphere temperature in the roasting chamber 3 can be increased uniformly, and the baking can be performed uniformly in the roasting chamber” (paragraph [0011] of the translation). Therefore, including the arrangement of heat distributors will improve uniformity of the cooking.

Contarino, as modified by Kodera, does not disclose: 
wherein the sheet is a metal sheet;
the heat diverters not being integral with the housing; or
wherein the metal sheet can be functioned independently, slidable, as a drawer, around the chamber housing or is liftable like a lid.

However, Vinett teaches the heat diverters not being integral with the housing (“Heat concentrator 30 may include one or more concentrator supports 60 resiliently biased inwardly to provide a clamping force against burner 32... As heated gas or flames move upwardly into the lower concentrator opening 64 and travel toward the upper concentrator opening 38” paragraph [0055]).

    PNG
    media_image5.png
    430
    332
    media_image5.png
    Greyscale

In view of Vinett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heat diverters not being integral with the housing as is taught in Vinett, in the barbeque as presently modified.
One would have been motivated to include the heat diverters not being integral with the housing because the court has held that separability is an indicium of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case separating the heat diverters from the housing allows them to be removed for replacement, servicing, or cleaning.

Contarino, as modified by Kodera and Vinett, does not disclose: 
wherein the sheet is a metal sheet; or
wherein the metal sheet can be functioned independently, slidable, as a drawer, around the chamber housing or is liftable like a lid

However, Shealy teaches: 
wherein the sheet is a metal sheet (“The grids may be constructed of cast iron, aluminum, stainless steels, other metals and metal alloys, ceramics, or combinations thereof, any of which may optionally comprise a coating” paragraph [0035]); and 
wherein the metal sheet can be functioned independently, slidable, as a drawer, around the chamber housing or is liftable like a lid (“the upper section 11 may comprise the upper radiant heater 12 and the upper heated grid 13 and the lower section 14 may comprise the lower radiant heater 15 and the lower heated grid 16. The upper section 11 may be attached to the lower section 14 by many attachment schemes that allow the upper section to be manipulated from a closed position (as shown in FIG. 1) to an open position such as, but not limited to, a hinge, a sliding hinge, threaded rods, or other attachment members” paragraph [0030]).

    PNG
    media_image6.png
    378
    500
    media_image6.png
    Greyscale

In view of Shealy’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a metal sheet in addition to the grill as is taught in Shealy, in the express barbeque disclosed by Contarino.
One would have been motivated to include a metal sheet in addition to the grill because Shealy states “one object of the present invention is to provide a charbroiler that cooks and leaves grill marks on both sides of a food product simultaneously” (paragraph [0017]). Therefore, including an upper metal sheet in contact with the food will improve the cooking of the food.
Contarino does not explicitly disclose metal. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Shealy teaches metal as an appropriate food contact grilling material. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the sheet of Contarino from metal.

The examiner notes that the metal sheet of Shealy is in contact with the upper side of the food and that the heat diverters direct heat from the perforated pipes to below and above the food as taught by Kodera. The combination of these references would result such that the outlet of the heat diverter of portions of the perforated pipe are above and below the metal sheet as taught by Shealy.

Regarding claim 22, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express barbeque of claim 21, further comprising a cooking drawer slidably positionable in the housing (“disposed in the main body 112a of the housing is a sliding drawer 120 that holds a grilling module 121” paragraph [0021]), the cooking drawer comprising the metal sheet and a drip tray, the metal sheet connected a distance above the drip tray by spaced apart front and rear walls (“When the drawer is closed, the bottom surface 140 of the grilling module 121 is positioned beneath the flame manifolds 115 while the cooking surface 126 is positioned above the flame manifolds. Hence, the bottom surface 140 serves as a drip pan for the drippings that fall through the cooking surface 126 when food is being cooked” paragraph [0028]).

Regarding claim 24, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express barbeque of claim 21, wherein the perforated pipes extend laterally from the base above, below, or between portions of the grill, or some combination thereof (The examiner believes that the applicant may mean griddle rather than grill, however the term grill is in the preamble of claim 21. The perforated pipes of both Contarino and Kodera are between portions of the grill).

Regarding claims 31, 36, and 38, Contarino discloses an express cooking grill for cooking food, comprising:
a housing comprising a base and a lid with a cooking chamber enclosed therein (“Housing 112 completely encloses a volume 113 including the flame manifolds 115 and within which the cooking occurs. The housing 112 comprises a bottom housing portion 112a and a top housing portion 112b connected to each other by a hinge 114 at the back of the housing 112” paragraph [0019]);
a cooking drawer slidably retractable from the housing (“disposed in the main body 112a of the housing is a sliding drawer 120 that holds a grilling module 121” paragraph [0021]), the cooking drawer comprising a front wall and a rear wall with an upper sheet (“a cooking surface (e.g., a grill) 126” paragraph [0025]) and a lower drip tray therebetween, the lower drip tray connected below the sheet to catch drippings therefrom (“When the drawer is closed, the bottom surface 140 of the grilling module 121 is positioned beneath the flame manifolds 115 while the cooking surface 126 is positioned above the flame manifolds. Hence, the bottom surface 140 serves as a drip pan for the drippings that fall through the cooking surface 126 when food is being cooked” paragraph [0028]); 
a plurality of heat distributors positioned about the cooking chamber (“The cooking surface 126 is vertically spaced from the bottom surface 140 a distance that permits the flame manifolds 115 to be positioned vertically between the cooking surface 126 and the bottom surface 140 of the grilling module 121 when the drawer 120 is closed” paragraph [0025]), each of the heat distributors comprising a perforated pipe shaped to receive heat from a heat source (Element 115 is a manifold which means it has a plurality of outlets for the fuel gas); and
a front of the base is positioned between the front wall and the rear wall of the cooking drawer with the sheet and the lower drip tray extending through the front of the base, the cooking chamber being substantially closed as the drawer moves between a closed position and an open position (“Only the small side opening 133 of the cooking chamber is opened when the drawer is slid out to the open position. Much less heat will escape from the cooking chamber for two reasons. First, the side opening is a much smaller opening than the opening created when the top of the housing 112b is tilted upwardly on the hinge 114. Second, the opening is a side opening rather than a top opening. Heat tends to rise. The heat will escape much more slowly through a side opening than through a top opening of equivalent size” paragraph [0030]).

Contarino does not disclose:
wherein the sheet is a metal sheet;
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated;
wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe;
wherein the heat diverters are not integral with the housing; 
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the metal sheet and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the metal sheet; or
wherein the housing comprises a multilevel metal sheet and grill that are operable independently, wherein the base includes the grill or both the grill and the metal sheet.

However, Kodera teaches:
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated (the tubes 5 and associated channels);
wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe (The walls of the channels); and
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the sheet and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the sheet (Figure 2).

In view of Kodera’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated;
wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe; and
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the sheet and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the sheet as is taught in Kodera, in the barbeque disclosed by Contarino.
One would have been motivated to include: 
each of the heat distributors comprising a heat diverter positioned about the perforated pipe to pass the heat from the perforated pipe through the cooking chamber whereby cooking of the food is facilitated;
wherein each of the heat diverters comprises plates defining an inlet and an outlet a distance from the inlet, the heat diverter positioned on the perforated pipe to receive the heat from perforations in the perforated pipe; and
wherein a portion of the perforated pipes and the corresponding heat diverters of at least one of the heat distributors is above the sheet and another portion of the perforated pipes and the corresponding heat diverters of at least one other of the heat distributors is below the sheet because Kodera states “the atmosphere temperature in the roasting chamber 3 can be increased uniformly, and the baking can be performed uniformly in the roasting chamber” (paragraph [0011] of the translation). Therefore, including the arrangement of heat distributors will improve uniformity of the cooking.

Contarino, as modified by Kodera, does not disclose: 
wherein the sheet is a metal sheet; 
the heat diverters not being integral with the housing; or
wherein the housing comprises a multilevel metal sheet and grill that are operable independently, wherein the base includes the grill or both the grill and the metal sheet.

However, Vinett teaches the heat diverters not being integral with the housing (“Heat concentrator 30 may include one or more concentrator supports 60 resiliently biased inwardly to provide a clamping force against burner 32... As heated gas or flames move upwardly into the lower concentrator opening 64 and travel toward the upper concentrator opening 38” paragraph [0055]).

In view of Vinett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the heat diverters not being integral with the housing as is taught in Vinett, in the barbeque as presently modified.
One would have been motivated to include the heat diverters not being integral with the housing because the court has held that separability is an indicium of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case separating the heat diverters from the housing allows them to be removed for replacement, servicing, or cleaning.

Contarino, as modified by Kodera and Vinett, does not disclose: 
wherein the sheet is a metal sheet; or
wherein the housing comprises a multilevel metal sheet and grill that are operable independently, wherein the base includes the grill or both the grill and the metal sheet.

However, Shealy teaches wherein the sheet is a metal sheet (“The grids may be constructed of cast iron, aluminum, stainless steels, other metals and metal alloys, ceramics, or combinations thereof, any of which may optionally comprise a coating” paragraph [0035]); and 
wherein the housing comprises a multilevel metal sheet and grill that are operable independently, wherein the base includes the grill or both the grill and the metal sheet (“the upper section 11 may comprise the upper radiant heater 12 and the upper heated grid 13 and the lower section 14 may comprise the lower radiant heater 15 and the lower heated grid 16. The upper section 11 may be attached to the lower section 14 by many attachment schemes that allow the upper section to be manipulated from a closed position (as shown in FIG. 1) to an open position such as, but not limited to, a hinge, a sliding hinge, threaded rods, or other attachment members” paragraph [0030]).

In view of Shealy’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a metal sheet in addition to the grill as is taught in Shealy, in the express barbeque disclosed by Contarino.
One would have been motivated to include a metal sheet in addition to the grill because Shealy states “one object of the present invention is to provide a charbroiler that cooks and leaves grill marks on both sides of a food product simultaneously” (paragraph [0017]). Therefore, including an upper metal sheet in contact with the food will improve the cooking of the food.
Contarino does not explicitly disclose metal. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Shealy teaches metal as an appropriate food contact grilling material. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the sheet of Contarino from metal.

The examiner notes that the metal sheet of Shealy is in contact with the upper side of the food and that the heat diverters direct heat from the perforated pipes to below and above the food as taught by Kodera. The combination of these references would result such that the outlet of the heat diverter of portions of the perforated pipe are above and below the metal sheet as taught by Shealy.

Regarding claim 32, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express barbeque of claim 31, wherein the heat source comprises one of propane, gas, charcoal, electricity, infrared, and combinations thereof (“A fuel source, typically self-contained, such as a propane tank 108” paragraph [0019]).

Regarding claim 33, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express barbeque of claim 31, wherein: 
the cooking chamber is sealed when the drawer is closed (“the front wall 124 preferably is solid so that, when the drawer is closed, the front wall 124 is coplanar with the front surface of the housing 112 so as to substantially seal the housing 112 to keep the hear therein” paragraph [0022]); and 
the cooking chamber remains sealed when the cooking drawer is between the open and the closed position (“Only the small side opening 133 of the cooking chamber is opened when the drawer is slid out to the open position. Much less heat will escape from the cooking chamber for two reasons. First, the side opening is a much smaller opening than the opening created when the top of the housing 112b is tilted upwardly on the hinge 114. Second, the opening is a side opening rather than a top opening. Heat tends to rise. The heat will escape much more slowly through a side opening than through a top opening of equivalent size” paragraph [0030]).

Regarding claim 41, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express cooking grill of claim 21, wherein the metal sheet is a griddle (element 126 of Contarino and elements 13 and 16 of Shealy are metal sheets with openings to allow air flow therethrough, such as a grid or perforated pattern).

Claims 25, 28, 29, 35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, in view of Shealy, and further in view of Park (US 8181640 B2), hereinafter Park.

Regarding claims 25, 28, and 29, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express barbeque of claim 21, further comprising: 
wherein the heat distributors comprise an upper pipe heat diverter (One of the upper heat diverters of Kodera), a lower pipe heat diverter (One of the lower pipe heat diverters of Kodera), and a lateral heat diverter (One of the upper or lower heat diverters of Kodera. This is not a further modification of Contarino as the heating structure of Kodera has been incorporated);
a grill (“a cooking surface (e.g., a grill) 126” paragraph [0025]. Shealy additionally teaches a grill and metal sheet), wherein the metal sheet is positionable above the grill (As taught by Shealy); and
wherein the metal sheet moves or pivots upward cooperatively with the lid (“the upper section 11 may comprise the upper radiant heater 12 and the upper heated grid 13 and the lower section 14 may comprise the lower radiant heater 15 and the lower heated grid 16. The upper section 11 may be attached to the lower section 14 by many attachment schemes that allow the upper section to be manipulated from a closed position (as shown in FIG. 1) to an open position such as, but not limited to, a hinge, a sliding hinge, threaded rods, or other attachment members” paragraph [0030] of Shealy).

Contarino, as modified by Kodera, Vinett, and Shealy, does not disclose: 
wherein the heat distributors comprise a lid heat diverter; 
at least one lid heat distributor; or 
a heat shield.

However Park teaches a lid heat diverter/lid heat distributor/heat shield (“The cooker in FIGS. 2a and 2b includes a reflecting bowl (80), which is assembled to the ceiling of the lid (60) and redirects, reflects, convects, and circulates flames from the heat input hole (32) like a fountain. This structure facilites cooking evenly and getting rid of smelly particles or remnants from the cooking” column 1, line 42).

    PNG
    media_image7.png
    693
    566
    media_image7.png
    Greyscale

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a lid heat diverter/lid heat distributor/heat shield as is taught in Park, in the barbeque as presently modified.
One would have been motivated to include a lid heat diverter, wherein the heat distribution moves upward cooperatively with the lid because Park states “This structure facilites cooking evenly.” Therefore, including the heat diverter of Park will improve the distribution of heat.

Regarding claims 35, 37, and 40, Contarino, as modified by Kodera and Vinett, discloses the express cooking grill claim 31, wherein the metal sheet is secured in the lid of the base and positioned above the grill when the lid is in the closed position (“the upper section 11 may comprise the upper radiant heater 12 and the upper heated grid 13 and the lower section 14 may comprise the lower radiant heater 15 and the lower heated grid 16. The upper section 11 may be attached to the lower section 14 by many attachment schemes that allow the upper section to be manipulated from a closed position (as shown in FIG. 1) to an open position such as, but not limited to, a hinge, a sliding hinge, threaded rods, or other attachment members” paragraph [0030] of Shealy). 

Contarino, as modified by Kodera and Vinett, does not disclose:
a lid heat distributor and wherein at least one of the heat distributors or the metal sheet are part of the lid heat distributor;
wherein the plurality of heat distributors includes a lid heat diverter; or 
wherein a heat shield is positioned above the metal sheet and moves or pivots upward cooperatively with the lid.

However, Park teaches:
a lid heat distributor;
wherein the plurality of heat distributors includes a lid heat diverter; and 
wherein a heat shield is positioned above the metal sheet and moves or pivots upward cooperatively with the lid (“The cooker in FIGS. 2a and 2b includes a reflecting bowl (80), which is assembled to the ceiling of the lid (60) and redirects, reflects, convects, and circulates flames from the heat input hole (32) like a fountain. This structure facilites cooking evenly and getting rid of smelly particles or remnants from the cooking” column 1, line 42).

In view of Park’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a lid heat distributor;
wherein the plurality of heat distributors includes a lid heat diverter; and 
wherein a heat shield is positioned above the metal sheet and moves or pivots upward cooperatively with the lid as is taught in Park, in the barbeque as presently modified.
One would have been motivated to include: 
a lid heat distributor;
wherein the plurality of heat distributors includes a lid heat diverter; and 
wherein a heat shield is positioned above the metal sheet and moves or pivots upward cooperatively with the lid because Park states “This structure facilites cooking evenly.” Therefore, including the heat diverter of Park will improve the distribution of heat.

The examiner notes that Park teaches a lid heat distributor connected with the lid. Shealy teaches a metal sheet connected with the lid. The combination of these references would result such that the metal sheet is part of the lid heat distributor.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, and further in view of Clements (US 5960782 A), hereinafter Clements.

Regarding claim 34, Contarino, as modified by Kodera and Vinett, discloses the express barbecue of claim 31. 

Contarino, as modified by Kodera and Vinett, does not disclose wherein the lower drip tray defines a drip channel and has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position.

However, Clements teaches wherein the lower drip tray defines a drip channel and has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position (“firebox 46 has connected thereto a drip funnel 56, which is used to channel drippings from food being cooked as is more fully explained below. Bottom wall 52 has openings therein which allow firebox 46 to communicate with drip funnel 56” column 4, line 52).

    PNG
    media_image8.png
    534
    478
    media_image8.png
    Greyscale

In view of the teachings of Clements, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the lower drip tray defines a drip channel and has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position as is taught in Clements, in the barbeque as presently modified.
One would have been motivated to include wherein the lower drip tray defines a drip channel and has a tray outlet, the drip tray aligned with the tray outlet as the drawer moves between an opened and a closed position because the outlet facilitates the removal of drippings which simplifies cleaning.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Contarino, in view of Kodera, in view of Vinett, in view of Shealy, and further in view of Oliver.

Regarding claim 39, Contarino, as modified by Kodera, Vinett, and Shealy, discloses the express cooking grill of claim 31. 

Contarino, as modified by Kodera, Vinett, and Shealy, does not disclose wherein the metal sheet is a griddle and comprises a substantially solid food cooking surface.

However, Oliver teaches wherein the metal sheet is a griddle and comprises a substantially solid food cooking surface (“FIG. 15 is a perspective view of the system of FIG. 1 showing how two brackets of FIG. 12 may be assembled to the system to support a container of a fuel connected to a burner for cooking food on a griddle positioned in the cooking system of FIG. 1” column 2, line 33).

    PNG
    media_image9.png
    359
    372
    media_image9.png
    Greyscale

	Contarino does not disclose the claimed cooking surface. Oliver teaches the claimed cooking surface. The substitution of one known element (the sheet of Contarino) for another (the griddle of Oliver) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the griddle taught in Oliver would have yielded predictable results, namely, a cooking surface for cooking food Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simms (US 20130206132 A1) “The cooking surface 300 may be a grill, a griddle, a full or partial cooking plate, or other type of cooking plate”
Rinehart (US 4840118 A) 

    PNG
    media_image10.png
    634
    424
    media_image10.png
    Greyscale

Norris (US 20150013662 A1) “the embodiment of FIG. 6 includes two separate covers 69 and 70 that are pivotably attached to the grill housing in any known manner. Cover 70 is located above cooking surface 75 and cover 69 is located above cooking surface 76 thereby forming two separate cooking chambers”

    PNG
    media_image11.png
    675
    523
    media_image11.png
    Greyscale

Schroeter (US 5617778 A) “to enhance the versatility of barbecue 1, a griddle unit 40 may be used in place of one of the cooking grills 35”
Hsu (US 20020189603 A1) “the grill body is divided into two independent areas through a separator, with the upper part of the two independent areas being wide-open so as to contain a grill grid respectively, whereon both grill lids fully cover. Charcoal placed inside the grill body can be burned at the bottom of the covered area covered by the grill lids. When a solid separator is placed between the two grill lids, two closed heat-preserving spaces are formed with two grill lids covering the two spaces respectively. The invention enables the two separate areas of the grill body to be operated independently, thus preventing heat from dispersing and improving the efficiency for smoldering food items”

    PNG
    media_image12.png
    710
    503
    media_image12.png
    Greyscale


Faraj (US 6012442 A) “a grill for outdoor use speeds cooking time by heating the food from above, below and the sides instead of from below alone. The heat source is positioned along the bottom of the grill and along the sidewalls so that the heat penetrates the food from all sides giving the minimum cooking time possible”

    PNG
    media_image13.png
    835
    403
    media_image13.png
    Greyscale


Contarino (US 20100132689 A1) similar teachings to Contarino relied upon above.
Takada (JP 63247537 A) 

    PNG
    media_image14.png
    451
    662
    media_image14.png
    Greyscale

Seitz (US 20160029845 A1)

    PNG
    media_image15.png
    355
    451
    media_image15.png
    Greyscale


Rudy (US 20180255970 A1) 

    PNG
    media_image16.png
    631
    446
    media_image16.png
    Greyscale

Zhan (US 8910566 B2) 

    PNG
    media_image17.png
    472
    476
    media_image17.png
    Greyscale

Greene (US 3010383 A) 

    PNG
    media_image18.png
    570
    565
    media_image18.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799